WaltoN, J.
It is the opinion of the court that the will of Daniel E. Hall secures to his surviving brothers and sisters all that was left of his estate at the decease of his widow, Annie E. Hall. That such was the intention of the testator will not admit of doubt; for while he was careful to secure to his widow the right to use so much of his estate as she should deem necessary for her comfort and support, he was equally careful to say that it was his wish that whatever should be left at her death should be equally divided among the survivors of his brothers and sisters. We think eifect must be given to this clearly expressed intention of the testator, and that his administrator is entitled to the possession of all that portion of Daniel E. Hall’s estate (including the proceeds of property sold by his widow,) which had not been expended at the time of her decease.

Decree accordingly. Ho costs for respondents. Plaintiff’s costs to be charged in his administration account, and audited by the judge of probate.

Appleton, C. J., VirgiN, Peters, Libbey and SymoNds, JJ., concurred.